Citation Nr: 1508692	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-28 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a prostrate disorder, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for vertigo/Meniere's disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967, to include service in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes that in a December 2012 statement, the Veteran indicated that he wanted to withdraw the appeal for the issues of entitlement to service connection for a lung disorder, post-traumatic stress disorder, and tinnitus.  Thus, those issues are no longer on appeal and will not be addressed by the Board.  See 38 C.F.R. § 20.204 (2014).

Regarding the Veteran's claim of entitlement to service connection for vertigo/Meniere's disease, the Board notes that the Veteran's initial claim was for service connection for vertigo.  The medical evidence of record also indicates that the Veteran has a diagnosis of Meniere's disease.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Given the foregoing, the Board has recharacterized the claim as entitlement to service connection for vertigo/Meniere's disease, as styled on the title page.  

The issue of entitlement to service connection for vertigo/Meniere's disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in Vietnam from March 1966 to March 1967, so his exposure to herbicides is presumed.

2.  The Veteran's current prostrate disorder, benign prostatic hypertrophy (BPH), was not present during service or for many years thereafter, and the record evidence does not indicate that a prostrate disorder is otherwise associated with the Veteran's active military service.

3.  The Veteran's erectile dysfunction (ED) was not present during service or for many years thereafter, and the record evidence does not indicate that erectile dysfunction is otherwise associated with the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a prostrate disorder, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for establishing service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, a letter from the RO dated in August 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the rating evaluation and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter was provided prior to the initial RO adjudication of his claims.  Thus, the duty to notify has been met.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, and the Veteran's lay statements.  The Veteran has not identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Board finds that medical opinions on the questions of service connection for a prostrate disorder and erectile dysfunction are not required because a VA examination or opinion is deemed necessary only if the evidence of record: (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service- connected disability: and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, as described in detail below, there is insufficient evidence establishing that the Veteran suffered an event, injury, or disease in service or that any current prostrate disorder or erectile dysfunction have a causal connection to or are associated with his service.  While the record contains the Veteran's contention that his prostrate disorder is due to his military herbicide exposure, he is not competent to make such an opinion.  Moreover, neither a prostrate disorder nor erectile dysfunction was noted during service, and these conditions were not manifested until many years after discharge.

The Board is aware that Charles v. Principi, 16 Vet. App. 370 (2002), requires VA to obtain a medical nexus opinion where the claimant has been diagnosed as having tinnitus and has proffered competent lay evidence of continuous symptoms of the disorder since his discharge from service.  Here, however, the Veteran's service treatment records contain no evidence of treatment for or complaints of a prostrate disorder or erectile dysfunction, nor has the Veteran proffered lay statements indicating that he has had continuous symptoms of these disabilities since his active duty.  Thus, as there is no competent evidence suggesting an association between his current symptoms or disabilities and service, and no lay evidence as to the presence of symptomatology in service or the continuity of symptoms since service, the Board finds that the third prong of McLendon is not met.  As such, the evidence is insufficient to trigger VA's duty to obtain an examination or opinion with respect to these issues.  38 U.S.C.A. § 5103A(d)(1)-(2); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).  Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The list of diseases associated with exposure to certain herbicide agents includes, among other things, prostate cancer.  38 C.F.R. § 3.309(e) .

Even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).
	
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Prostrate Disorder

The Veteran contends that his current prostrate disorder, benign prostatic hypertrophy (BPH), is due to Agent Orange exposure.  The Veteran served in Vietnam from March 1966 to March 1967, so his exposure to herbicides is presumed.  However, the Veteran's diagnosed prostrate disorder, BPH, is not among the listed diseases subject to presumptive service connection on the basis of Agent Orange exposure. 38 C.F.R. § 3.309(e).  The Veteran has not been diagnosed as having prostate cancer.  There is no competent opinion linking BPH to Agent Orange exposure.  Although the Veteran contends that he has BPH as the result of such exposure, this is a complex medical scientific question that would not be subject to lay observation.  See 38 U.S.C.A. § 1116(b) (West 2014) (providing that presumptive service connection for conditions due to Agent Orange will be based on scientific reports from the National Academy of Sciences).  The Veteran's opinion does not constitute competent evidence of a link between BPH and Agent Orange.

The Veteran is also not entitled to invoke the presumption of service connection for chronic diseases because BPH is not one of the diseases specified for application of this presumption.  38 C.F.R. § 3.309.  

The Veteran is therefore not entitled to invoke these presumptions for BPH, but his claim is still considered under traditional service connection principles.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

VA and private treatment records show a diagnosis of BPH.  See October 2008 VA Treatment Record; April 2002 Private Treatment Record.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran's service treatment records are negative for any evidence of a prostate disorder.  During his separation examination in June 1967, the Veteran denied having any urinary symptoms, and the examiner noted that the Veteran's genitourinary system was normal.  

In this case, the Veteran does not assert, and the record does not indicate, that he experienced chronic prostrate problems during or since his active service.  In his application for compensation, the Veteran asserted that his prostrate disorder began in 1990, over 20 years after service.  The first medical evidence of a diagnosis of a prostrate disorder is in April 2002, over 30 years after service.  The Board notes that the Veteran has opined that his BPH is due to Agent Orange exposure from service.  As noted above, while laypersons are sometimes competent to provide an opinion regarding etiology, the Board finds that this is not one of those cases.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The evidence does not show that the Veteran incurred any event, injury, or disease to his genitourinary system in service, or that his post-service BPH had its onset in service.  As noted above, his STRs do not contain any genitourinary complaints.  No medical professional has reported that the onset of BPH occurred during service, and none of the Veteran's treatment records show that he reported that the onset began during service.  In fact, the Veteran himself indicated that he did not experience a prostrate disorder until 1990.

Based on a review of the record evidence, the Board concludes that service connection for BPH is not warranted.  Although the record evidence shows that the Veteran currently has BPH, it does not indicate that the Veteran's BPH has a causal connection to or is associated with his active military service.  In light of the foregoing, the Board must conclude that the preponderance of the evidence is against the claim.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2014).   

Erectile Dysfunction

The Veteran contends that his ED is related to his military service.  ED is not listed as a presumptive disease resulting from Agent Orange exposure under 38 C.F.R. § 3.309(e) and is not a chronic disease listed under 38 C.F.R. § 3.309(a).  The Veteran is therefore not entitled to invoke these presumptions for ED, but his claim is still considered under traditional service connection principles.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

VA treatment records show a diagnosis of ED in March 1999.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, the Veteran does not assert, and the record does not indicate, that his ED manifested during his active service or that he incurred any event, injury or disease related to ED in service.  The Veteran's service treatment records show no complaints of or treatment for ED.  In his application for compensation, the Veteran asserted that ED began in 1990, over 20 years after service.  The first evidence of a diagnosis of ED is in March 1999, over 30 years after service.

Based on a review of the record evidence, the Board concludes that service connection for ED is not warranted.  Although the record evidence shows that the Veteran currently has ED, it does not indicate that the Veteran's ED has a causal connection to or is associated with his active military service.  In light of the foregoing, the Board must conclude that the preponderance of the evidence is against the claim.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2014).  


ORDER

Entitlement to service connection for a prostrate disorder is denied.

Entitlement to service connection for erectile dysfunction is denied.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is required prior to adjudicating the Veteran's claim for service connection for vertigo/Meniere's disease.

The Veteran seeks service connection for vertigo, which he asserts had its onset in during and has persisted since service.  See July 2010 Application for Compensation and/or Pension.  Service treatment records do not show that he was treated for, or diagnosed with, vertigo during any period of active service.  Further, the separation examination report and report of medical history dated in July 1967 are silent for complaints or diagnoses of vertigo and associated symptoms.  Post-service VA treatment records show complaints of dizziness and vertigo beginning in February 2010, and the Veteran was diagnosed with Meniere's disease.

The Veteran has not been afforded a VA examination.  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran is competent to state that he has had symptoms of vertigo since his service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, because there is an indication that symptoms of vertigo were possibly present during his active duty, coupled with medical evidence indicating the presence of a current disability, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of vertigo.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, because the record indicates that the Veteran has been receiving ongoing VA treatment, any updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1) Obtain and associate with the Veteran's claims file all outstanding VA treatment records for the period from September 2011 to the present.  

2) After any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of his vertigo/Meniere's disease.  The entire claims file, to include a complete copy of this REMAND must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

The examiner should clearly indicate whether the Veteran currently suffers, or at any time during the pendency of this appeal suffered, from vertigo and/or Meniere's disease.  If so, then for each such diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's vertigo and/or Meniere's disease arose during service or is otherwise related to any incident of service.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3) Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested examination report and medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) Following the completion of the foregoing, the RO should readjudicate the Veteran's claims.  If the claims are not granted in full, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


